Citation Nr: 0925451	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2006 rating decision in which the RO, inter alia, 
denied service connection for polycythemia vera.  In August 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in February 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2007.

In June 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran was not diagnosed with polycythemia vera 
until many years after service, and the most persuasive 
medical opinion evidence on the question of whether there 
exists a medical  relationship between the Veteran's current 
polycythemia vera and service weighs against the claim..


CONCLUSION OF LAW

The criteria for service connection for polycythemia vera are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for polycythemia vera, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A March 
2006 pre-rating letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
June 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the February and 
March 2006 letters.  Hence, the February and March 2006 
letters-which meet the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meet the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records and the reports of  January and 
April 2006 VA examinations.  Also of record and considered in 
connection with the appeal are documents reflecting  Internet 
research submitted by the Veteran in August 2006, and various 
written statements provided by the Veteran and his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the criteria for service 
connection for polycythemia vera are not met.  

The medical evidence of record clearly establishes that the 
Veteran has a current diagnosis of polycythemia vera, as 
indicated, for example, in a  report from Dr. BC, received by 
the RO in March 2006,that  reflects a diagnosis of 
polycythemia vera.  However, that diagnosis notwithstanding, 
here the claim must be denied on the basis of medical nexus 
to service..

The Veteran contends that his polycythemia vera is related to 
his military service.  He asserts that he developed 
polycythemia vera as a result of working as an aircraft 
structural and hydraulic technician from 1953 to 1956.  The 
Veteran contends that his service involved the inspection and 
repair of brakes, tires, and control, structural and 
hydraulic systems of aircraft.  He asserts that in the course 
of his work, he was exposed to chemicals and asbestos, which 
caused him to develop polycythemia vera.  

Notwithstanding the Veteran's assertions, his service 
treatment records do not show the presence of any blood 
disorder.  Moreover, the report of the Veteran's March 1956 
separation examination showed no indication of polycythemia 
vera and blood tests revealed normal serological findings.

Additionally, the Veteran's post-service private medial 
records reflects  that polycythemia vera was not diagnosed 
until many years after service in June 2004, based on 
clinical findings obtained on blood tests performed in June 
2004.  The Board points out passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The Board further notes that, although the record contains 
conflicting medical opinions on the question of the whether 
the Veteran's current polycythemia vera is medically related 
to service, the most persuasive opinion evidence on this 
point weighs against the claim..

It is the Board's duty to assess the credibility and 
probative value of evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Moreover, providing that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

While the  Veteran has submitted a statement from his private 
physician for the purpose of establishing a medical nexus 
between the diagnosed disability and service,  the Board 
finds that the opinion does not provide persuasive support 
for the claim.

In a January 2006 letter, Dr. RC stated the following: "I 
believe [the Veteran's] case of p. vera may be caused by 
prolonged exposure to solvents and chemicals used in the 
performance [of] his military service."

The letter from Dr. RC does not indicate that he reviewed the 
Veteran's service treatment records or the claims file.  
While failure to review the claims file is not fatal to the 
opinion (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008)), consideration of the relevant history is a factor in 
evaluating medical opinions.  The Board notes that Dr. RC's 
statement only provides a vague reference to solvents and 
chemicals used in the performance of the Veteran's military 
service, but does not list any specific solvents and 
chemicals the Veteran was exposed to that have been linked to 
polycythemia vera.  In addition, Dr. RC's statement provides 
no rationale to support his opinion.  The Board notes that, 
in assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Hence, Dr. RCs opinion is of little, if any, 
probative value.

By contrast, the Board accords great probative weight  to the 
April 2006 VA examiner's opinion.  .  Following an 
examination of the Veteran and review of the claims file and 
medical records, the VA examiner opined that the Veteran's 
current polycythemia vera was less likely than not secondary 
to possible asbestos and chemical exposure.  The VA examiner 
supported his conclusion by noting that epidemiological 
studies have not revealed a consistent association between 
polycythemia vera and chemical exposure.  Specifically, an 
epidemiological study with aircraft maintenance workers, 
published in the British Journal of Industrial Medicine in 
August 2001, did not reveal a positive correlation between 
workers exposed to chemicals and cases of polycythemia vera.  

Unlike the private physician's opinion, the VA examiner's 
opinion was clearly based on examination of the Veteran, 
review of the Veteran's service and post-service records and 
pertinent medical literature, and supported by stated 
rationale.  As such, the  Board finds that this opinion 
constitutes competent and persuasive evidence on the matter 
upon which the claim,  Id.  See also Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994) (the probative value of a physician's 
opinion depends in part on the reasoning employed by the 
physician and whether or not (or to the extent to which) he 
reviewed prior clinical records and other evidence).   turns.  
As the Board accords the April 2006 opinion more probative 
weight, if follows that the preponderance of the medical 
evidence weighs against a finding that current polycythemia 
vera is medically related to service. 

As regards the numerous documents reflecting Internet 
research that the Veteran has submitted in support of his 
claim, the Board notes that these documents do include 
information on the chemical benzene and its connection to 
various hematological disorders.  However, as the Veteran's 
physician does not mention benzene as the chemical 
responsible for the Veteran's polycythemia vera, this 
research does not support the private physician's opinion.  
Additionally, other documents from the Internet show that 
aviation fuel, which the Veteran contends he was exposed to, 
is comprised of kerosene and gasoline rather than benzene.  

Significantly, the submitted documents, as a whole, simply do 
not provide any information or medical comment pertinent to 
this Veteran, and, hence, do not provide any direct support 
for his claim.  

Furthermore, to the extent that the Veteran and his 
representative purport to establish a medical relationship 
between the Veteran's current polycythemia vera and service 
on the basis of their own assertions, such evidence must 
fail..  Matters of diagnosis and medical etiology (or, nexus) 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is  competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for polycythemia vera must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for polycythemia vera is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


